Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 29, 2020                                                                                Bridget M. McCormack,
                                                                                                                   Chief Justice

  160574-5(82)                                                                                            David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PHARES A. NOEL II,                                                                                   Richard H. Bernstein
            Plaintiff-Appellant,                                                                       Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 160574
                                                                    COA: 343580
                                                                    Oakland CC: 2017-157859-CB
  SCHOLASTIC SOLUTIONS, LLC, DIANE
  FISHER, and TERRENCE L. CURRY,
              Defendants-Appellees,
  and
  JOHN BOWERS and BOWERS AND
  COMPANY,
           Defendants.

  _________________________________________/

  PHARES A. NOEL II and SCHOLASTIC
  SOLUTIONS, LLC,
            Plaintiffs-Appellants,
  v                                                                 SC: 160575
                                                                    COA: 347056
                                                                    Oakland CC: 2018-165116-CB
  DIANE FISHER,
            Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s June 30, 2020
  order is considered, and it is DENIED, because we are not persuaded that reconsideration
  of our previous order is warranted. MCR 7.311(G).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 29, 2020
         a0921
                                                                               Clerk